OPINION — AG — QUESTION: CAN THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION BE AUTHORIZED TO ENTER INTO AN AGREEMENT WITH THE SECRETARY OF LABOR, UNITED STATES DEPARTMENT OF LABOR, WHICH WOULD AMEND AN AGREEMENT ENTERED INTO BETWEEN OUR COMMISSION AND THE SECRETARY OF LABOR, IN DECEMBER, 1954, UNDER WHICH OUR COMMISSION ACTS AS AGENT OF THE UNITED STATES IN OKLAHOMA, IN CARRYING OUT THE PROVISIONS OF TITLE XV OF THE SOCIAL SECURITY ACT, SO AS TO GIVE EFFECT OF THE " EX SERVICEMEN'S UNEMPLOYMENT COMPENSATION ACT OF 1958 " WITH SUCH AMENDMENTS OF THE PRIOR AGREEMENT ACCOMPANYING SUCH REQUEST? — AFFIRMATIVE CITE: 40 O.S.H. 233, 62 O.S.H. 74, 74 O.S.H. 361 (JAMES HARKIN)